Title: To George Washington from George Ball, 16 February 1797
From: Ball, George
To: Washington, George


                        
                            Sir 
                            Spotsylvania County Virginia Febuary 16—1797
                        
                        About the 14 of last month I wrote you a letter, from Lancaster County (this
                            State) and from my not receiving an answer & some other circumstance I have some
                            doubt whither you have receiv’d it or not—the purpote of which was, that I was informed by
                            your letter to Mr Geo: Fitzhugh of King George County (with whome you had been on a contract,
                            and who has since declined it) of your in tent to sell your land which you hold in Glousester
                            County—from my circumstances and my knowledge of the land I wish to purchase upon the terms
                            you mention in that letter—of your intent still to sell your Agent in this state if any and
                            other particulars you will much oblige me to let me know immediately by post as it will be a
                            matter of importance for me to know soon. I am Dr Sr your very Humble sr.
                        
                            Geo: Ball
                        
                        
                            When I wrote the letter mentioned above I was in Lancaster—from home, and
                                expected to have continued there untill your answer should have arived; but I am now in
                                Spotsylvania and shall continue.
                        
                        
                    